Exhibit 10.4

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(the “Amendment”) is entered into as of the 16th day of December, 2009, by and
between Jarden Corporation, a Delaware corporation (the “Company”) and James E.
Lillie (“Employee”).

WHEREAS, the Company and the Employee are parties to a Second Amended and
Restated Employment Agreement dated as of May 24, 2007 (the “Employment
Agreement”); and

WHEREAS, the Initial Term of the Employment Agreement expires on December 31,
2009, and the Company and the Employee desire to extend the term of the
Employment Agreement and amend certain terms and provisions of the Employment
Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Defined Terms; Section References. Any capitalized term used but not defined
herein shall have the meaning given thereto in the Employment Agreement. All
section references herein refer to the applicable section of the Employment
Agreement.

2. Amendments to Employment Agreement.

 

  a. Section 2 of the Employment Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:

“The term of this Agreement shall commence on the date hereof and shall end on
December 31, 2012 (the “Initial Term”), subject to earlier termination pursuant
to the provisions of Section 10.”

 

  b. Section 4 of the Employment Agreement is hereby amended as follows:

(i) The first sentence thereof is hereby amended and restated in its entirety as
follows:

“Effective as of January 1, 2010 and during the term of this Agreement, the
Company shall pay to the Employee, and the Employee shall accept from the
Company, as compensation for the performance of services under this Agreement
and the Employee’s observance and performance of all of the provisions hereof, a
salary of $750,000 per year (the “Base Compensation”).”

(ii) In the fifth sentence thereof the words “50% of Base Compensation each year
for achieving the Company’s EBITDA and earnings per share budget and up to 100%
of Base Compensation for achieving EBITDA 10% higher than budget and EPS 10%
higher than budget” are hereby deleted and in their place the following shall be
inserted:

“50% of Base Compensation in each year if the Company achieves the Company’s
budgeted earnings per share target for such year as approved by the Board of
Directors and up to 100% of Base Compensation in each year if the Company
achieves earnings per share equal to the performance target set by the
Compensation Committee for payment of maximum bonus to the Company’s employees
generally.”



--------------------------------------------------------------------------------

(iii) The sixth sentence thereof is hereby deleted in its entirety.

(iv) The last sentence of the second paragraph thereof is hereby amended and
restated in its entirety as follows:

“During the Initial Term and any Renewal Terms, the Company will reimburse
Employee up to $25,000 per year for the cost of premiums for life insurance for
the benefit of the Employee.”

(v) All references to “May” in such section are hereby deleted and replaced with
“January.”

(vi) The following is hereby added immediately prior to the fourth paragraph
thereof:

“In addition, the Employee shall be entitled to receive the following grant of
Restricted Stock with respect to the final year of the Employment Period on the
grant date indicated, provided the Employee is employed on the specified grant
date:

 

Grant

  

Date

   Maximum Target Stock Price
Appreciation (%) over Closing Price on
Last Trading Day of Prior Year  

65,000

   January 1, 2012    12 %” 

3. Effect on Employment Agreement. Except as expressly amended by this
Amendment, the Employment Agreement shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with the laws of the state of New York applicable to contracts
executed, and to be fully performed, in such state.

5. Counterparts. This Amendment may be executed in any number of counterparts
and via facsimile, but all such counterparts will together constitute one and
the same agreement.

[the remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Agreement as of the day and year first written above.

 

JARDEN CORPORATION

/s/ Ian G.H. Ashken

Name: Ian G.H. Ashken Title: Vice Chairman and Chief Financial Officer

/s/ James E. Lillie

James E. Lillie